Citation Nr: 1018727	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the issues for further development 
in October 2008.  

The Board acknowledges that the issues of entitlement to 
service connection for a chronic vertigo/fainting disability 
and for a chronic skin disability were originally addressed 
in the June 2005 rating decision, the July 2005 notice of 
disagreement, and the December 2005 statement of the case; 
however, the Veteran indicated on his January 2006 
substantive appeal that he only desired to continue the 
appeal for the spine disabilities.  As such, the issues of 
entitlement to service connection for a chronic 
vertigo/fainting disability and for a chronic skin disability 
are not in appellate status and not considered by the Board 
in the decision below. 


FINDINGS OF FACT

1.  Cervical spine disability was not manifested during 
service or for many years thereafter, nor is cervical spine 
disability otherwise causally or etiologically related to 
service.

2.  Low back symptoms during service were associated with a 
congenital defect; there was no superimposed low back injury 
during service; separate low back disability was not 
manifested during service or for many years thereafter, nor 
is separate low back disability otherwise causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Low back disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated October 2004 
and November 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in October 2004 prior to the initial unfavorable 
decision in June 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the November 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in December 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA examination reports, private 
treatment records, and lay evidence.  The RO attempted to 
obtain the Veteran's records from the Social Security 
Administration (SSA).  The SSA responded in January 2009 
noting that they cannot send the requested records because 
the records do not exist.  They noted that the records have 
been destroyed and that after an exhaustive and comprehensive 
search they could not find any records.  As the SSA has 
stated that further efforts will be futile, the Board finds 
that the RO has fulfilled its duty to assist the Veteran 
regarding SSA records.  The Board also finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in June 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be adequate.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Legal Criteria

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA 
General Counsel's opinion, however, although service 
connection cannot be granted for a congenital or 
developmental defect, such a defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90. 

Factual Background

On the January 1967 enlistment report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now recurrent back pain.  On the Veteran's January 1967 
enlistment report of medical examination, the examiner 
recorded the Veteran's spine and other musculoskeletal system 
as clinically normal.  In April 1967, the Veteran reported 
back pain .  He was treated with heat, liniment, and 
medication as well as indoor duty.  On the Veteran's February 
1970 original separation report of medical history contained 
in his claims folder, the Veteran specifically marked no when 
asked have you ever had or have you now back trouble of any 
kind.  This document was signed by a military examiner and 
the Veteran's other complaints were commented on.  However, 
on a copy of the February 1970 report of medical history, the 
Veteran had apparently marked yes when asked have you ever 
had or have you now back trouble of any kind.  The copy was 
not signed by an examiner, nor were any complaints further 
explained by the Veteran or an examiner.  On the February 
1970 report of medical examination, the examiner noted the 
Veteran's spine and other musculoskeletal system as 
clinically normal.  

July 1984 x-rays revealed six vertebrae of the lumbar type.  
Isthmus defects in the last lumbar arch permitted a first 
degree of ventral displacement of this segment in relation to 
the sacrum, but the lumbosacral disc space was preserved.  
The examiner noted that all of the other disc spaces were 
preserved with no sign of fracture, other displacement or 
anomaly, or osseous pathology.  He diagnosed lumbosacral 
spondylolisthesis.  According to a June 1985 record, in July 
1984 the Veteran lifted a truck tire and felt a pop in his 
back.  He continued to be sore for two or three weeks and was 
subsequently treated for a thoracic and lumbar sprain.  The 
examiner noted no surgery or previous back problems.  He 
noted that the Veteran carried heavy packs while in the Army 
without any problem.  At the time of the examination, the 
Veteran complained of pain in the low lumbar area that goes 
into his buttocks and posterolateral thighs.  X-rays 
demonstrated Grade I spondylolisthesis at the lumbosacral 
level.  The disc spaces were well maintained.  The examiner 
diagnosed spondylolisthesis, which likely existed before his 
industrial injury but was made symptomatic by it.  

In February 1996, the Veteran reported a history of back 
injury from landing on a hard surface.  He complained of 
acute mid-lumbar pain off and on for five weeks with 
essentially no improvement.  X-rays revealed 
spondylolisthesis with no compressions of lumbar vertebrae.  
The examiner diagnosed lumbar strain and pre-existing 
spondylolisthesis separate from the present injury.  

In January 1997, the Veteran's physician wrote a letter 
noting that the Veteran has chronic back problems that 
prevent him from doing work that involves heavy lifting, 
bending, and twisting.  

A November 2002 private record notes that the Veteran 
reported an extra lumbar vertebra that has caused him 
significant difficulty.  The Veteran described the pain as a 
nonremittant dull ache without radiation down his legs.  The 
examiner noted significantly limited range of motion of the 
cervical spine.  He diagnosed probable occult spina bifida.  
X-rays revealed osteoarthritis of the spine and transitional 
lumbar vertebra.  

The record includes a January 2006 letter from Janet R. 
Sjoblom, M.D. noting that the Veteran was first evaluated in 
1984 and found to have a congenital lumbosacral 
spondylolisthesis.  Dr. Sjoblom stated that the disability 
continued to bother the Veteran and he was re-evaluated years 
later in 2002.  The x-rays at that time showed this same 
spondylolisthesis as well as moderate degenerative narrowing 
at L5-L6.  The examiner noted that during his two years in 
Vietnam, the Veteran was required to carry very heavy loads, 
which likely exacerbated this congenital defect.  Dr. Sjoblom 
stated that the Veteran recalled being evaluated in the field 
by medics many times, although it was never documented.  In 
December 2004, this examiner first saw the Veteran and found 
spinal stenosis at C5-C6 due to a combination of congenital 
stenosis and osteophytes off the endplates of C5-C6, as well 
as early degenerative changes in the lumbar area of L4-L5.  

The record also contains an undated statement from a friend 
noting that the Veteran's back pain bothered him during high 
school, prior to his entrance into the military.  He also 
noted that the Veteran informed him of similar back pain 
during his time in Vietnam.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner reviewed the claims file.  He noted a diagnosis of 
congenital lumbosacral spondylolisthesis.  The Veteran 
acknowledged pain in his low back prior to entering the 
military.  The Veteran noted that he continued to have 
similar episodes of pain throughout his military career as he 
had prior to his enlistment.  At the time of examination, the 
Veteran complained of pain in his low back that flares up 
with any bending or twisting.  He also noted neck pain for 
about 10 to 12 years.  He never sought medical treatment for 
his neck prior to that.  The examiner provided a thorough 
physical examination including x-rays of the lumbosacral and 
cervical spine.  The examiner diagnosed congenital 
spondylolysis with spondylolisthesis of the lumbar spin and 
cervical spondylosis with some likely congenital stenosis.  
The examiner noted clear evidence that the Veteran had a pre-
existing low back condition consistent with the symptoms of a 
congenital spondylolisthesis.  The natural history of such a 
condition would be to have symptoms such as he described with 
periodic flare-ups.  The examiner noted a significant flare-
up after a work injury in 1984.  The examiner concluded that 
his diagnosis of the lumbar spine is a pre-existing condition 
with no evidence that activities in the military aggravated 
this condition beyond its natural progression.  Therefore, 
the examiner opined that it is not likely that this current 
condition is directly related to any injury or treatment in 
service.  Addressing the cervical spine, the examiner noted 
no evidence of treatment or injury in the service for a 
cervical spine condition.  The Veteran admitted that the 
condition only significantly worsened in the last 10 to 12 
years.  Therefore, the examiner concluded that it is not 
likely that there is any current cervical spine condition 
directly related to any injury or treatment in service.  

Analysis

Cervical Spine

The Board first addresses the cervical spine issue.  Review 
of the pertinent evidence reveals no complaints or treatment 
for cervical spine problems during service.  At the time of 
separation examination, the Veteran did not report any back 
problems or painful joints.  He described his health as 
excellent.  On clinical examination, his neck and spine were 
evaluated as normal.  The implication of the separation 
examination report is that neither the Veteran nor medical 
personnel believed that there was any cervical spine problem 
or abnormality.  The Board assigns considerable weight to 
this contemporaneous evidence.  

Medical records in the 1980's do not clearly show any 
cervical spine complaints.  It appears that cervical spine 
pathology was first medically detected in 2004, many years 
after service.  This period of time without pertinent 
complaints argues against a finding of a continuity of 
cervical spine symptoms after service to suggest any link to 
service.  The Board recognizes that a lay person is competent 
to report symptoms such as neck or cervical spine pain.  To 
the extent that the Veteran suggests continuing symptoms from 
service on, such an assertion is inconsistent with the other 
evidence of record, to include service treatment records and 
post-service medical records.  In fact, the report of the 
June 2009 VA examination is to the effect that the Veteran 
had suffered neck pain for the previous 10 to 12 years.  
Thus, according to the Veteran's own account, the onset of 
neck pain was in the late 1990's, almost twenty years after 
discharge from service.  

In sum, the preponderance of the evidence is against a 
finding that current cervical spine disability is causally 
related to service.  The evidence is clearly against a 
finding of neck injury or any neck disorder during service or 
for many years thereafter.  

Low Back Disability

The Veteran was seen for low back complaints during service, 
but service treatment records do not set forth a diagnosis.  
However, it appears clear that the Veteran's low back 
disorder is a congenital defect.  In this regard, both the 
January 2006 statement from Dr. Sjoblom and the June 2009 VA 
examination report are to the effect that the Veteran has a 
congenital low back defect.  The June 2009 diagnosis was 
described as congenital spondylolysis with spondylolisthesis 
of the lumbar spin.  Dr. Sjoblom also refers to a 
"congenital lumbosacral spondylolisthesis," and describes 
this as a "congenital defect."  As noted earlier, service 
connection may not be granted for a congenital defect.  The 
Board recognizes that Dr. Sjoblom also commented that 
carrying heavy loads during service "likely exacerbated this 
congenital defect."  However, regardless of this physician's 
statement, by regulation a congenital defect is not a disease 
or injury for disability compensation purposes, and the 
Board's reading of the precedent opinion of VA's General 
Counsel is that a congenital defect may not be service-
connected, including by aggravation.  VAOPGCPREC 82-90.  

The Board further notes here that since the Veteran's low 
back disability has been medically described as a congenital 
defect, the presumption of soundness does not apply.  See 
generally Quirin v. Shinseki, 22 Vet.App. 390, 397 (2009).

The only way service connection may be established is if 
there is a superimposed, or separate, low back disorder which 
is causally related to service.  The Board must therefore 
consider whether the Veteran suffered a superimposed disease 
or injury of the low back during his military service.  

In her January 2006, Dr. Sjoblom noted that during his two 
years in Vietnam, the Veteran was required to carry very 
heavy loads, which likely exacerbated this congenital defect.  
Although there was no express mention of a separate or 
superimposed injury, this letter may be read as implicitly 
suggesting such.  

However, at the June 2009 VA examination, the Veteran 
acknowledged pain in his low back prior to entering the 
military that continued in a similar manner throughout his 
time in service.  This comment by the Veteran is highly 
significant as it suggests a mere continuation of the same 
level of low back pain that he experienced prior to service.  
He did not cite to any superimposed or separate injury during 
service.  The VA examiner concluded that his diagnosis of the 
lumbar spine is a pre-existing condition and found no 
evidence that activities in the military aggravated this 
condition beyond its natural progression.  Therefore, the 
examiner opined that it is not likely that this current 
condition is directly related to any injury or treatment in 
service.  The VA examiner's comments regarding aggravation 
were no doubt made without knowledge of the legal prohibition 
against service connection for congenital defects, including 
by aggravation.  However, the Board interprets the VA 
examiner's comments that there was no aggravation as also 
implicitly indicating that there was no separate or 
superimposed low back injury or disorder during service.  The 
opinion acknowledged the Veteran's pain in service but, 
consistent with the Veteran's statements, noted that the 
symptoms were comparable with those experienced prior to 
service.  This also implicitly supports a finding of no 
separate or superimposed low back disorder during service.  
The Board views the June 2009 report, supported by the 
Veteran's own self-reported history as well as review of the 
claims file, and to be more probative than the January 2006 
letter by Dr. Sjoblom. 

The Board also notes other evidence which argues against a 
finding of a superimposed or separate low back injury or 
disorder during service.  The record shows that the Veteran 
did not seek treatment for his low back until 1984, fourteen 
years after he was separated from service.  Significantly, at 
that time he only sought treatment because he injured his 
back in a workplace accident.  There was no mention of any 
low back problems in service.  The examiner at the time of 
the work-related accident in July 1984 noted no surgery or 
previous back problems.  In fact, it was noted that the 
Veteran carried heavy packs while in the Army without any 
problem.  This also appears inconsistent with current 
assertions regarding low back problems due to carrying heavy 
loads during service.  

The Board further notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the claim of service 
connection for low back disability.  As such, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for cervical spine 
disability is not warranted.  Entitlement to service 
connection for low back disability is not warranted.  The 
appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


